          Case 2:19-cr-00898-DLR Document 53 Filed 01/22/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     KEVIN M. RAPP
 3   Assistant U.S. Attorney
     Arizona State Bar No. 014249
 4   Email: Kevin.Rapp@usdoj.gov
     Two Renaissance Square
 5   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 6   Telephone: 602-514-7500
     Attorneys for Plaintiff
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
      United States of America,                           CR-19-00898-PHX-DLR (DMR)
11
12                          Plaintiff,
                v.                                      JOINT STATUS MEMORANDUM
13
14    David Allen Harbour,
15
                            Defendant.
16
17
             The scheduling order requires the parties to submit a joint status report three days
18
     prior to the first status conference scheduled for January 27, 2020. (See CR 39.)
19
     I.      Discovery Process
20
             The United States has obtained documentary evidence from a wide-variety of
21
     different sources (e.g., interviews of witnesses, bank records, documents and digital
22
     devices obtained during a search warrant, etc.) The production log indicates the
23
     government has to date disclosed 37,534 documents.
24
             Regarding digital devices, the government has subjected the devices to a filter
25
     review based on attorney emails and phone numbers provided to the government by the
26
     defense. The government is willing to release the digital devices to the defense contingent
27
28
       Case 2:19-cr-00898-DLR Document 53 Filed 01/22/20 Page 2 of 3




 1   on agreement regarding their authenticity. In the alternative, if the defense provides an
 2   eight terabyte hard drive the government can provide the defense a mirrored image.
 3   II.       Jencks Act information
 4             The government has conducted numerous interviews, both at the investigative stage
 5   and following Harbour’s arrest and indictment. The government has yet to follow up with
 6   the witnesses to have them adopt their statements so that it may comply with its Jencks
 7   obligation. Nevertheless, the government intends to disclose numerous interviews on
 8   February 3, 2020 (as required by the scheduling order) despite the statements not
 9   constituting Jencks Act information.
10             In accordance with the Scheduling Order, if the government obtains additional
11   Jencks Act material, it will disclose those materials to Defendants as soon as practicable or
12   at least thirty days prior to trial. (See CR 36; footnote 1 (“Any statements that have not
13   been adopted by a testifying witness will be disclosed thirty days prior to the firm trial
14   date.”)
15   III.      Defense Position
16             The Defense views discovery as being in its early stages and ongoing. Mr. Harbour
17   has yet to receive all discovery from the government. The government is still evaluating
18   Mr. Harbour’s iPhone and MacBook laptop computer. Upon completing its evaluation, the
19   government will produce the contents of its evaluation to Mr. Harbour. The government
20   is also going to contact the POC for the SEC investigative file and request that the SEC
21   disclose any remaining testimony or documents.
22   IV.       Meet And Confer Regarding Discovery
23             When requested by defense counsel, the United States is willing to meet with
24   defense counsel telephonically or in person to review discovery and answer any questions
25   about specific discovery relevant to their client.
26
27
28


                                                  -2-
       Case 2:19-cr-00898-DLR Document 53 Filed 01/22/20 Page 3 of 3




 1          Respectfully submitted this 22nd day of January, 2020.
 2                                             MICHAEL BAILEY
                                               United States Attorney
 3                                             District of Arizona
 4
                                               s/ Kevin Rapp
 5                                             KEVIN M. RAPP
                                               Assistant U.S. Attorney
 6
 7
 8
 9
                                        Certificate of Service:
10          I hereby certify that on this date, I electronically transmitted the attached document
11   to the Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of
     Electronic Filing to the following CM/ECF registrants:
12
13   s/ Angela Schuetta
     U.S. Attorney’s Office
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
